1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:17-cr-00176-JAD-VCF
      vs.                                                 ORDER
9     ROBERT FOLSOM,
10                         Defendant.

11

12          Before the court is Defendant Robert Folsom’s Motion for Mental Evaluation (ECF NO. 62).
13          Accordingly,
14          IT IS HEREBY ORDERED that any opposition to Defendant Robert Folsom’s Motion for Mental
15   Evaluation (ECF NO. 62) must be filed on or before August 5, 2019. Any reply in support of Defendant
16   Robert Folsom’s Motion for Mental Evaluation (ECF NO. 62) must be filed on or before August 7, 2019.
17          IT IS FURTHER ORDERED that a hearing on Defendant Robert Folsom’s Motion for Mental
18   Evaluation (ECF NO. 62) is scheduled for 9:00 AM, August 8, 2019, in Courtroom 3D.
19          The U.S. Marshal is directed to transport defendant to and from the hearing.
20          DATED this 30th day of July, 2019.
                                                                _________________________
21
                                                                CAM FERENBACH
22
                                                                UNITED STATES MAGISTRATE JUDGE

23

24

25
